DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 has been considered and placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6, 8-14, 16, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12 and 14-18 of U.S. Patent No. 11,075,726 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All of the limitation in claim 2 of the instant application is included in claim 1 of the ‘726 patent. Although, claim 2 in the instant application indicates “…the plurality of subcarriers… have been modulated in the frequency” while claim 1 of the ‘726 patent indicates “..subcarriers which are…modified in the time domain”, it is obvious that due to homogeneity Fourier relationship of frequency and time domains, when one domain is modified the other domain produces identical change.
All of the limitation in claim 3 of the instant application is included in claim 2 of the ‘726 patent.
All of the limitation in claim 4 of the instant application is included in claim 3 of the ‘726 patent.
All of the limitation in claim 6 of the instant application is included in claim 5 of the ‘726 patent.
All of the limitation in claim 8 of the instant application is included in claim 6 of the ‘726 patent.
All of the limitation in claim 9 of the instant application is included in claim 7 of the ‘726 patent.
All of the limitation in claim 10 of the instant application is included in claim 8 of the ‘726 patent.
All of the limitation in claim 11 of the instant application is included in claim 9 of the ‘726 patent.
All of the limitation in claim 12 of the instant application is included in claim 10 of the ‘726 patent. Although, claim 12 in the instant application indicates “…the plurality of subcarriers… have been modulated in the frequency” while claim 10 of the ‘726 patent indicates “..subcarriers which are…modified in the time domain”, it is obvious that due to homogeneity Fourier relationship of frequency and time domains, when one domain is modified the other domain produces identical change.
All of the limitation in claim 13 of the instant application is included in claim 11 of the ‘726 patent.
All of the limitation in claim 14 of the instant application is included in claim 12 of the ‘726 patent.
All of the limitation in claim 16 of the instant application is included in claim 14 of the ‘726 patent.
All of the limitation in claim 18 of the instant application is included in claim 15 of the ‘726 patent.
All of the limitation in claim 19 of the instant application is included in claim 16 of the ‘726 patent.
All of the limitation in claim 20 of the instant application is included in claim 17 of the ‘726 patent.
All of the limitation in claim 21 of the instant application is included in claim 18 of the ‘726 patent. Although, claim 21 in the instant application indicates “…the plurality of subcarriers… have been modulated in the frequency” while claim 18 of the ‘726 patent indicates “..subcarriers which are…modified in the time domain”, it is obvious that due to homogeneity Fourier relationship of frequency and time domains, when one domain is modified the other domain produces identical change.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 6-10, 12, 13, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ATUNGSIRI US 2011/0013732 A1 (hereinafter, “Atungsiri”, provided in the 06/18/2021 IDS).
Consider claim 2, Atungsiri teaches a receiver for detecting and recovering payload data from a received signal (see figure 6 and claim 2), the receiver comprising: a detector configured to detect the received signal, the received signal comprising the payload data and signaling data for use in detecting and recovering payload data (see figure 6 (601, 602), figure 3, figure 4, paras. 7, 40-41, and 51, Atungsiri teaches the received signal including payload (i.e., data, content data) and signaling data (i.e., L1, preamble, pilot) used to recover the payload data (paras. 38, 40, 51)),  the signaling data and the payload data forming frames in the received signal, the signaling data in each frame being carried by one or more first symbols (see paras. 8, 38, 51, as well as, figures 3 and 6, where Atungsiri teaches at least one (first) OFDM symbol carrying the signaling data (i.e., preamble) in each frame), each comprised of a plurality of sub-carriers which have been modulated in the frequency domain before transmission in accordance with  a sequence (see figure 10, paras. 8-9, 33, 44 and 77- 78, Atungsiri teaches each one or more symbols comprising plurality of sub-carriers modified/modulated in frequency domain (i.e., 77) before transmission in accordance with a sequence), and the payload data being carried by one or more second symbols (see paras. 8, 38, 51, as well as, figures 3 and 6, where Atungsiri teaches one or more second symbols carrying the payload data); and a demodulator configured to detect the one or more first symbol and the one or more second symbol and to recover the signaling data from the one or more first symbols and use the signaling data to recover the payload data from the one or more second symbols (see figure 6 (609)), paras. 6, 9, 33, 38, and 51, Atungsiri teaches data extractor (considered here equivalent with the limitation “demodulator”) extracting/recovering the preamble and data symbols the presence of guard interval (paras. 7, 32, 50, and 53) using FFT processor with respect of number of subcarriers (bins) with respect to synchronization (i.e., preamble) bins (subcarriers) (paras. 53, 76 and figure 12) and using signaling data to recover payload from the second OFDM symbol (paras. 38, 40, 51)), wherein the sequence is associated with a transmitter of the received signal (see figure 10, paras. 8-9, 33, 44 and 77- 78).
	
	Consider claim 12: all of the limitations in method claim 12 are included in apparatus claim 2, therefore, claim 12 is subjected to the same rejection as claim 2.

(see at least para. 103 and claim 9) of a receiver cause the receiver to perform a method of detecting and recovering payload data from a received signal (see figure 6 and claim 2), the method comprising: detecting the received signal, the received signal comprising the payload data and signaling data for use in detecting and recovering payload data (see figure 6 (601, 602), figure 3, figure 4, paras. 7, 40-41, and 51, Atungsiri teaches the received signal including payload (i.e., data, content data) and signaling data (i.e., L1, preamble, pilot) used to recover the payload data (paras. 38, 40, 51)),  the signaling data and the payload data forming frames in the received signal, the signaling data in each frame being carried by one or more first symbols (see paras. 8, 38, 51, as well as, figures 3 and 6, where Atungsiri teaches at least one (first) OFDM symbol carrying the signaling data (i.e., preamble) in each frame), each comprised of a plurality of sub-carriers which have been modulated in the frequency domain before transmission in accordance with  a sequence (see figure 10, paras. 8-9, 33, 44 and 77- 78, Atungsiri teaches each one or more symbols comprising plurality of sub-carriers modified/modulated in frequency domain (i.e., 77) before transmission in accordance with a sequence), and the payload data being carried by one or more second symbols (see paras. 8, 38, 51, as well as, figures 3 and 6, where Atungsiri teaches one or more second symbols carrying the payload data); processing the received signal so as to compensate for a frequency offset in the signal (see figure 6 (items 606-608) and paras. 50-51, where Atungsiri teaches estimating frequency offset of the received signal so as to compensate for the frequency offset); and a demodulating the received signal so as to detect the one or more first symbol and the one or more second symbol and to recover the signaling data from the one or more first symbols and use the signaling data to recover the payload data from the one or more second symbols (see figure 6 (609)), paras. 6, 9, 33, 38, and 51, Atungsiri teaches data extractor (considered here equivalent with the limitation “demodulator”) extracting/recovering the preamble and data symbols the presence of guard interval (paras. 7, 32, 50, and 53) using FFT processor with respect of number of subcarriers (bins) with respect to synchronization (i.e., preamble) bins (subcarriers) (paras. 53, 76 and figure 12) and using signaling data to recover payload from the second OFDM symbol (paras. 38, 40, 51)), wherein the sequence is associated with a transmitter of the received signal (see figure 10, paras. 8-9, 33, 44 and 77- 78).
	
	Consider claims 3 and 13, Atungsiri teaches the sequence comprises first and second component sequences (see paras. 44-48 in Atungsiri (λ and μ sequences)).
	
Consider claims 6 and 16, Atungsiri teaches the sequence comprise a pseudo noise sequence (see at least para. 44 in Atungsiri).

Consider claims 7 and 17, Atungsiri teaches a frequency synchronizer configured to process the received signal so as to compensate for a frequency offset in the signal (see figure 6 (items 606-608) and paras. 50-51, where Atungsiri teaches estimating frequency offset of the received signal so as to compensate for the frequency offset), wherein the frequency synchronizer is configured the use the sequence to estimate the frequency offset in the received signal (see at least para. 77, 80, figure 6 (606-608), figure 11 (inside 606) in Atungsiri).

Consider claims 8 and 18, Atungsiri teaches the sequence is detectable by the receiver so that the signalling data can be detected within the frame before the payload data (see at least para. 77, 80, figure 6 (606-608), figure 11 (inside 606) in Atungsiri, where Atungsiri teaches the sequence is detected so that signalling data (i.e., pilot or preamble) can be detected (inside 606 or 608) before payload data (inside 609)).
(see paras. 42-43, 76, 81 in Atungsiri, where Atungsiri teaches the each OFDM symbol (including symbol with pilot pattern) and helping the receiver to be able to detect and recover data (paras. 76, 81, 51), as well as, each OFDM symbol (including the second (data) OFDM symbol) accommodating the frequency spectrum (maximize the spectral efficiency) (para. 43)).

	Consider claims 10 and 20, Atungsiri teaches the number of subcarriers in the one or more second symbols and in the one or more first symbols are variable (see para. 42 in Atungsiri), however, did not particularly teach the number of subcarriers in the one or more second symbols is substantially thirty two thousand or eight thousand and the number of subcarriers of the one or more first symbols is substantially eight thousand. Examiner takes an Official Notice that having variable number of subcarriers is well-known in the art and based on a design/modulation choice, channel capacity, and/or environmental conditions (channel interference), one ordinary skill in the art may set the number subcarriers in the one or more first and one or more second symbols accordingly. It would have been obvious at the time of the invention was made to one of ordinary skill in the art to teach the number of subcarriers in the one or more second symbols is substantially thirty two thousand or eight thousand and the number of subcarriers of the one or more first symbols is substantially eight thousand, thereby, allowing an efficient data receiving apparatus. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATUNGSIRI US 2011/0013732 A1 (hereinafter, “Atungsiri”, provided in the 06/18/2021 IDS) in view of Negus et al. (US 8,649,418 B1, hereinafter, “Negus”, provided in the 06/18/2021 IDS).
Consider claims 4 and 14, Atungsiri teaches the sequence (see rejection of claim 2, above), however, did not particularly teach the sequence being a constant amplitude zero autocorrelation sequence [CAZAC]. Negus teaches said limitation (see figure 5c and col. 19 lines 46-47 in Negus, where Negus teaches a control code sequence being a CAZAC).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Atungsiri and teach the sequence being a constant amplitude zero autocorrelation sequence [CAZAC], as taught by Negus, thereby, allowing efficient channel estimation and synchronization.

Consider claims 5 and 15, Atungsiri teaches the sequence (see rejection of claim 2), however, did not particularly teach the sequence comprise a Zadoff Chu sequence. Negus (see figure 5c and col. 19 lines 46-47 in Negus, where Negus teaches a control code sequence being a Zadoff-Chu).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Atungsiri and teach the sequence the sequence comprise a Zadoff Chu sequence, as taught by Negus, thereby, allowing efficient channel estimation and synchronization.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATUNGSIRI US 2011/0013732 A1 (hereinafter, “Atungsiri”, provided in the 03/01/2019 IDS) in view Fu et al. (US 2009/0220015 A1, hereinafter, “FU”, provided in the 06/18/21 IDS).
Consider claim 11, Atungsiri teaches a receiver (see rejection of claim 2, above), however, did not particularly teach receiver is a television receiver. Fu teaches said technique (see at least paras. 10, 12, 36 and figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Atungsiri and teach receiver is a television receiver, as taught by Fu, allowing to efficiently communicate video/audio signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632